Citation Nr: 1436655	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


REMAND

The Veteran seeks service connection for ischemic heart disease which he contends is related to his military service, including as secondary to his inservice herbicide exposure. 

The Veteran underwent a cardiac stress test in July 2010.  After reviewing the test results, the physician concluded with an impression of no electrocardiogram  signs of ischemia and evidence of a small area of ischemia in the mid inferolateral wall, as shown on tomographic imaging.  The physician further stated, "[o]ur overall impression is that the probability of stress-induced ischemia is high."  

In June 2011, the Veteran was given a VA examination for ischemic heart disease.  Following examination of the Veteran, along with a review of his claims file, the examiner opined that the Veteran did not have ischemic heart disease.  In reaching this conclusion, the examiner noted that the Veteran's July 2010 myocardial stress test "did not identify ischemia."

Under these circumstances, a supplemental medical opinion is required to clarify the conflicting evidence of record.  Specifically, the supplemental opinion must address whether the July 2010 myocardial stress test findings are indicative of ischemic heart disease; and if not, why they should not be considered ischemic heart disease.

Likewise, on his November 2011 substantive appeal, the Veteran stated that he was in the process of seeing other cardiologists after obtaining all of his VA medical records.  To date, the Veteran has not submitted any additional post-service records relating to his treatment for ischemic heart disease.  Thus, to ensure compliance with VA's duty to assist the Veteran in substantiating his claim, the RO must contact the Veteran and afford him a final opportunity to identify or submit any additional pertinent evidence in support of his claim for ischemic heart disease.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him a final opportunity to identify or submit any additional pertinent VA and non-VA treatment records pertaining to his treatment for ischemic heart disease.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion from the examiner who issued the June 2011 VA opinion regarding the Veteran's claimed ischemic heart disease.  If the June 2011 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review of the Veteran's service and post-service treatment records, the examiner must render an opinion as to whether the Veteran currently has ischemic heart disease.  Specifically, the examiner must address the July 2010 examiner's statements that there is "[s]mall area of ischemia in the mid inferolateral wall" and "the probability of stress-induced ischemia is high."  The examiner must provide an opinion as to whether these findings are indicative of ischemic heart disease; and if not, why they are not considered ischemic heart disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The supplemental opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



